Citation Nr: 0217387	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation for posttraumatic 
stress disorder (PTSD) in excess of 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which granted service 
connection for PTSD and assigned a 30 percent evaluation.  

The veteran and his spouse appeared before the undersigned 
Member of the Board via a videoconference hearing in October 
2001.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for a 
higher evaluation for PTSD to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  The RO found that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (CAVC) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  CAVC further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).

The issue of entitlement to a higher initial evaluation of 
PTSD, is reflected on the first page of this decision in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, CAVC addressed the issue of "staged" ratings 
and distinguished between a veteran's dissatisfaction with 
an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a 
claim for an increased rating of a service connected 
disability.  CAVC held that where the issue involves an 
appeal which has been developed from the initial rating 
assigned following a grant of service connection, 
adjudicators must consider whether separate, or "staged" 
ratings may be assigned for separate periods of time.  CAVC 
specifically found that framing the issue as "entitlement to 
an increased rating" did not sufficiently inform the veteran 
that the issue actually involved any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating.  Id.  
The veteran is not prejudiced by the naming of this issue as 
the Board has not dismissed any issue.  The Board notes that 
CAVC has not provided a substitute name for this type of 
issue.  Before the Board may execute a staged rating of the 
veteran's disability, it must be determined that there is no 
prejudice to the veteran to do so without remand to the RO 
for that purpose.  See Bernard v. Brown, 4 Vet. App. 384, 
389 (1993).  As the regulations and rating criteria have 
been provided, the Board finds no prejudice to the veteran 
in considering the issue as entitlement to higher evaluation 
on appeal from the initial grant of service connection.


FINDING OF FACT

The veteran's PTSD is manifested primarily by anxiousness, 
nightmares, flashbacks, intrusive thoughts, anger and 
irritability, sleep disturbance, depression, social 
isolation, and Global Assessment of Functioning (GAF) scores 
ranging from 60 to 41.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation, but no more, for 
PTSD have been met.     38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is more severe than the 
30 percent rating currently in effect.  

The veteran's service records revealed that he participated 
in numerous battles and campaigns with Army during WWII and 
that he received multiple decorations and citations 
including a Silver Service Star, four Bronze Service Stars, 
and the Croix De Guerre with Palm Orders of the Day 1st 
French Army.

An October 1999 VA psychiatric evaluation revealed that the 
veteran's combat related stressors included many WWII 
battles.  The examiner noted the veteran's complaints of 
worsening of PTSD symptoms over the past 3 years with vivid 
nightmares and nightsweats, flashbacks, sleep disturbances, 
irritability, survivor's guilt, and social isolation.  On 
evaluation, he made appropriate eye contact, was 
intermittently tearful and melancholy and displayed 
constricted affect, impaired judgment, and fair insight.  
Testing revealed concentration problems.  His thoughts were 
goal directed and logical and there were no hallucinations, 
delusions, suicidal or homicidal ideations.  The diagnosis 
was PTSD.  His GAF was 60. 

In a December 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation.  
The veteran disagreed with this evaluation.

In an August 2000 VA examination, the veteran reported 
combat related nightmares with night sweats, difficulty with 
memory, being easily startled, avoiding crowds, and no 
longer able to watch war movies.  He reported that he 
retired several years previously, reads, walks, and 
volunteers at a prison.  On evaluation, he was casually 
groomed and cooperative.  He occasionally became tearful.  
Thought processes were logical and goal directed without 
loosening of associations and there was no gross impairment 
of memory.  There were no delusions, hallucinations, or 
suicidal or homicidal ideations.   His insight and judgment 
were adequate.  The diagnosis was chronic PTSD with GAF of 
59.

A November 1999 neuropsychological evaluation revealed 
severe deficits in higher cortical brain functions 
especially nonverbal/visual learning and memory.  Motor 
functions were relatively intact and verbal memory was 
normal despite hearing loss.  Mild stress was noted.  The 
pattern was consistent with severe diffuse higher cortical 
cognitive dysfunction and the impairments were more severe 
than can be accounted for by aging or emotional features.  

VA medical records from January 2000 to August 2000 show 
reports of good sleeping and improvement in irritability 
with change of medication.  An October 2000 VA medical 
record notes a change in the veteran's presentation.  He was 
occasionally tearful and complained of severe depression, 
flashbacks, poor sleep with nightmares and intrusive 
thoughts interfering with daily functioning.  The veteran's 
spouse advised that the veteran had been embarrassed to 
report symptoms.  He was asked to keep a log of symptoms.  
The diagnosis was PTSD.

In October 2000, the veteran and his wife submitted copies 
of their symptom logs showing that the veteran experienced 
sleep disturbances, intrusive thoughts, nightmares, memory 
problems, social isolation, lack of energy, and 
irritability.

Between October 1999 and October 2000, the veteran's GAF 
score ranged from 50 to 60.  VA medical records from October 
2000 to May 2002 reveal complaints of crying spells, 
intrusive thoughts, survival guilt, sleep disturbances with 
nightmares and nightsweats, irritability, memory problems, 
and increasing social isolation.  Evaluations revealed broad 
affective range with moods ranging from anxious to 
depressed.  Thoughts remained goal directed and logical and 
there were no delusions, hallucinations, or suicidal or 
homicidal ideations.  Diagnosis was chronic PTSD with GAF of 
41.  During this time, the veteran's medications were 
increased.

At an October 2001 hearing, the veteran and his spouse 
testified that the veteran's symptoms continue to worsen, he 
receives monthly VA treatment, and his medications were 
recently increased due to his symptoms.

At a June 2002 VA examination, the veteran complained of 
nightsweats, flashbacks, war related nightmares, intrusive 
thoughts, avoidance of war movies, being easily startled to 
loud noises, and being uncomfortable of crowds.  The veteran 
reported that he retired from work early because he knew he 
was getting worse and did not want to be embarrassed.  He 
reported that he was still active in "shards" and will visit 
but did not stay long.  On evaluation, he was casually 
groomed and fully cooperative.  Some anxiety was noted.  The 
predominant mood was anxiety with appropriate affect.  His 
thought processes were logical and tight with no loosening 
and there were no delusions, hallucinations or suicidal or 
homicidal ideations.  There was no gross impairment of 
memory and his insight and judgment were adequate.  The 
diagnosis was chronic PTSD with a GAF of 43.  The examiner 
noted that the veteran's PTSD symptoms limited his ability 
to interact with others as he is uncomfortable in large 
crowds and his socializing is limited.

As the present appeal arises from an initial rating decision 
which established service connection and assigned the 
initial disability evaluation, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Under the rating schedule, a 30 percent disability 
evaluation requires occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, and 
recent events).  

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention 
of only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, a 
persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names 
of close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), According to the 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, (DSM IV), a GAF score of 41-50 is defined in 
the DSM IV as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning.  Although the GAF score 
does not neatly fit into the rating criteria, the Board is 
under an obligation to review all the evidence of record.  
The fact that evidence is not neat does not absolve the 
Board of this duty.  CAVC, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

Upon review, the evidence of record indicates declining GAF 
scores from 60 to 41 with deterioration of PTSD symptoms 
despite increased medication.  The veteran's spouse, 
however, reported that the veteran did not properly report 
his symptoms due to embarrassment.  This is corroborated by 
evidence of record showing that the veteran himself reported 
such embarrassment.  The Board finds that the evidence 
indicates that the veteran initially underreported the 
severity of his symptoms.  

The Board notes that the veteran's symptoms include vivid 
nightmares and nightsweats, flashbacks, sleep disturbances, 
irritability, survivor's guilt, and social isolation.  
Although the veteran made appropriate eye contact and was 
cooperative at his evaluations, the veteran was consistently 
tearful and melancholy and displayed depressed or anxious 
mood, impaired judgment, and fair insight.  His symptom logs 
show lack of interest and energy, irritability, social 
isolation, sleep disturbances, and intrusive thoughts.  
Based on the evidence set forth above, the Board concludes 
that the veteran's symptoms more nearly approximate the 
criteria for a 50 percent evaluation for PTSD.  38 C.F.R. 
§ 4.7.

However, the preponderance of the evidence is against an 
evaluation in excess of 50 percent.  There is no evidence of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene.  His thought processes were intact and there were 
no findings of delusions, hallucinations, or suicidal or 
homicidal ideations.  While there is some memory difficulty 
noted, most recent examination found no gross impairment of 
memory.  Additionally, there is no evidence that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired 
and little indication that his impairment results in the 
deficiencies expected for a 70 percent evaluation.       

Furthermore, the Board notes that the evidence does not 
indicate that the veteran exhibits symptoms attributed to 
PTSD that would warrant a total evaluation.  The evidence of 
record does not support a finding that there is total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own 
occupation, or own name.  Neither the veteran nor the 
examiners have identified totally incapacitating symptoms 
bordering on gross repudiation of reality.  He has never 
demonstrated gross impairment of thought processes or 
communication, or grossly inappropriate behavior.  

VCAA

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The regulations implementing the VCAA were published on 
August 29, 2001.  They apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations; the 
evidence needed to substantiate his claim by the statement 
of the case, multiple supplemental statements of the case, 
and at an October 2001 hearing; and the duties of both VA 
and the veteran to submit and obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records and VA medical records.  Additionally, the 
Board further developed the claim by requesting another VA 
examination and more current VA records.    

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Accordingly, the Board 
finds that VA has satisfied its duties to notify and to 
assist.  Under the circumstances of this case, a further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 50 percent evaluation, but no more, for PTSD is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

